                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                    January 16, 2019
                                IN THE UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION


FAIRFIELD INDUSTRIES INC.,                             §
et al.,                                                §
         Plaintiffs,                                   §
                                                       §
v.                                                     §    CIVIL ACTION NO. H-17-1458
                                                       §
SEABED GEOSOLUTIONS (US)                               §
INC., et al.,                                          §
              Defendants.                              §


                                              MEMORANDUM AND ORDER

            This patent case is before the Court on the Renewed Motion to Stay Pending

Inter Partes Reviews (“IPR”) (“Motion to Stay”) [Doc. # 87] filed by Defendants

Seabed Geosolutions (US) Inc. and Seabed Geosolutions B.V. (collectively,

“Seabed”).                Plaintiff Fairfield Industries Incorporated (“Fairfield”)1 filed an

Opposition [Doc. # 99], and Defendants filed a Reply [Doc. # 105]. Having reviewed

the record and the applicable legal authorities, the Court grants the Motion to Stay

and stays this case, including Defendants’ counterclaims, pending completion of the

instituted IPR proceedings.


1
            By Order [Doc. # 108] entered December 21, 2018, after briefing of the Motion to
            Stay was complete, Fairfield Seismic Technologies LLC was joined as a Plaintiff in
            this lawsuit.
P:\ORDERS\11-2017\1458MStay.wpd 190116.0809
I.          PROCEDURAL BACKGROUND

            On May 11, 2017, Fairfield filed this lawsuit asserting that Seabed was

infringing United States Patent No. 7,310,287 (“the ’287 Patent”) and United States

Patent No. 7,254,093 (“the ’093 Patent”). See Complaint [Doc. # 1].

            On December 18, 2017, Fairfield filed a First Amended Complaint removing

all reference to the ’287 Patent and the ’093 Patent. See First Amended Complaint

[Doc. # 26]. Instead, Fairfield alleged that Seabed was infringing United States Patent

No. RE45,268 (“the ’268 Patent”), United States Patent No. 8,228,761 (“the ’761

Patent”), and United States Patent No. 8,879,362 (“the ’362 Patent”). See id.

            On May 8, 2018, Fairfield filed a Second Amended Complaint, adding United

States Patent No. 9,829,589 (“the ’589 Patent”). See Second Amended Complaint

[Doc. # 43]. Currently, the ’268 Patent, the ’761 Patent, the ’362 Patent, and the ’589

Patent are the Patents-in-Suit.

            The Patent Trial and Appeal Board (“PTAB”) has instituted IPR proceedings

as to the ’268 Patent, the ’761 Patent, and the ’362 Patent, but denied Seabed’s

application for IPR review of the ’589 Patent. Defendants filed their currently-

pending Motion to Stay, seeking a stay of all claims and counterclaims in this lawsuit

until such time as the instituted IPR proceedings are completed. The Motion to Stay

has been fully briefed and is now ripe for decision.


P:\ORDERS\11-2017\1458MStay.wpd 190116.0809   2
II.         APPLICABLE LEGAL STANDARD

            This Court has authority, and broad discretion, to stay this case pending the

inter partes review before the PTAB. See, e.g., Procter & Gamble Co. v. Kraft Foods

Global, Inc., 549 F.3d 842, 848-49 (Fed. Cir. 2008) (citing 35 U.S.C. § 318). “District

courts typically analyze stays under a three-factor test: (i) whether a stay would

unduly prejudice or present a clear tactical disadvantage to the non-moving party; (ii)

whether a stay will simplify the issues in question and trial of the case; and (iii)

whether discovery is complete and whether a trial date has been set.” Murata Mach.

USA v. Daifuku Co., Ltd., 830 F.3d 1357, 1361 (Fed. Cir. 2016) (internal quotations

and citation omitted).

            The Court has the “discretionary prerogative to balance considerations beyond

those captured by the three-factor stay test. The burden litigation places on the court

and the parties when IPR proceedings loom is one such consideration that district

courts may rightfully choose to weigh.” Id. at 1362. A stay of patent litigation is

“particularly justified when the outcome of a PTO proceeding is likely to assist the

court in determining patent validity or eliminate the need to try infringement issues.”

Intellectual Ventures II LLC v. BITCO Gen. Ins. Corp., 2016 WL 4394485, *2 (E.D.

Tex. May 12, 2016) (internal quotations and citation omitted).




P:\ORDERS\11-2017\1458MStay.wpd 190116.0809   3
III.        ANALYSIS

            A.          Undue Prejudice

            Fairfield argues that it will suffer undue prejudice because it is unfair to allow

Defendants to proceed with their antitrust counterclaims while staying Fairfield’s

infringement claims. See Response, pp. 2-5. Defendants do not, however, seek to

proceed with their counterclaims during a stay pending completion of the IPR

proceedings. Therefore, Fairfield will not suffer any prejudice, and Seabed will not

obtain any improper advantage, from the stay. Because Fairfield does not identify any

other potential prejudice it would suffer from the stay, this factor weighs in favor of

the stay.

            B.          Simplification of Issues

            The parties agree that the ’589 Patent is related to the Patents-in-Suit for which

IPR proceedings have been instituted. The ’589 Patent has the same specification as

two of the other Patents, and it claims priority based on the same parent application

as the other three Patents.

            Most importantly for purposes of the simplification factor, Fairfield’s claim

construction positions are the same for all four Patents-in-Suit. Therefore, although

the PTAB has denied IPR of the ’589 Patent, it will decide claim construction disputes




P:\ORDERS\11-2017\1458MStay.wpd 190116.0809        4
that have been raised in the instituted IPR proceedings. The PTAB’s decision is likely

to impact the claim construction of those same disputed terms in the ’589 Patent.2

            Additionally, Seabed’s antitrust counterclaims are based in significant part on

the allegations that Fairfield asserted invalid patents. The PTAB’s decision in the

instituted IPR proceedings most likely will simplify analysis of the counterclaim

element regarding whether the ’268 Patent, the ’761 Patent, and the ’362 Patent are

invalid.

            The ’589 Patent is closely related to the Patents-in-Suit as to which IPR

proceedings have been instituted. As a result, claim construction and counterclaim

issues will be simplified for all four Patents-in-Suit by the PTAB’s decision. This

factor weighs heavily in favor of a stay of all claims and counterclaims in this case.

            C.          Early Stage of Litigation

            There is no dispute that this case is in the early stages. Although the case was

filed in May 2017, it was not until May 2018 that Fairfield filed its Second Amended

Complaint in which it first asserted infringement of the fourth of the Patents-in-Suit.

Some discovery has been conducted, but no depositions have been taken. The parties




2
            The common disputed claim terms include “seismic data,” “seismic data recorder,”
            negative buoyancy,” and “a diameter/a width is greater than a height.”

P:\ORDERS\11-2017\1458MStay.wpd 190116.0809         5
have not filed claim construction briefing, and no docket call or trial date has been

scheduled. This factor weighs in favor of a stay.

IV.         CONCLUSION AND ORDER

            The PTAB has instituted IPR proceedings as to three of the four Patents-in-Suit

at issue in this case. The ’589 Patent is closely related to the other three Patents,

particularly for purposes of claim construction and Seabed’s counterclaims. As a

result, the Court exercises its discretion to stay this case pending the completion of the

IPR proceedings that have been instituted as to the ’362 Patent, the ’761 Patent, and

the ’268 Patent. Accordingly, it is hereby

            ORDERED that Defendants’ Renewed Motion to Stay [Doc. # 87] is

GRANTED. This case, including all claims and counterclaims, is STAYED AND

ADMINISTRATIVELY CLOSED, pending completion of the IPR proceedings. It

is further

            ORDERED that the parties shall file a written status report on July 15, 2019,

and every six (6) months thereafter, advising the Court of the status of the IPR

proceedings.

            SIGNED at Houston, Texas, this 16th day of January, 2019.




P:\ORDERS\11-2017\1458MStay.wpd 190116.0809    6              NAN Y F. ATLAS
                                                     SENIOR UNI   STATES DISTRICT JUDGE
